44 So. 3d 236 (2010)
Felix BELEVAN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and The Neiman Marcus Group, Inc., Appellees.
No. 3D10-902.
District Court of Appeal of Florida, Third District.
September 29, 2010.
Felix Belevan, in proper person.
Louis A. Gutierrez, Senior Attorney, Tallahassee, for appellee Florida Unemployment Appeals Commission.
Before ROTHENBERG, LAGOA, and SALTER, JJ.
PER CURIAM.
The claimant, Felix Belevan, appeals the final order of the Unemployment Appeals Commission ("Commission"), holding that he is disqualified from receiving unemployment compensation benefits. As the record below confirms the appeals referee's findings, which were adopted by the Commission, that the claimant voluntarily resigned without good cause attributable to his employer, see § 443.101(1)(a)(1), Fla. Stat. (2009); Home Fuel Oil Co. v. Fla. Unemployment Appeals Comm'n, 494 *237 So.2d 268, 270 (Fla. 2d DCA 1986), we affirm the order under review.
Affirmed.